UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7332



VINCENT LATTANZIO,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-169-1)


Submitted:   February 28, 2005            Decided:   March 22, 2005


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Vincent Lattanzio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vincent    Lattanzio,   a   federal   prisoner,   appeals   the

district   court’s    order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Lattanzio v. United States, No. CA-03-169-1

(N.D.W. Va. Aug. 3, 2004). However, we modify the district court’s

order to reflect that Lattanzio’s claim that he has been improperly

denied the ability to exchange legal correspondence with his

co-defendant is dismissed without prejudice. Lattanzio’s Motion to

Remand to the District Court, Motion for Leave to Amend Petition

and to Vacate Dismissal, motion to substitute party, and motion to

appoint counsel are denied.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    AFFIRMED AS MODIFIED




                                   - 2 -